JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Results of Redetermination Pursuant to Court Remand, Koyo Seiko Co., Ltd. v. United States, 20 CIT 772, 932 F. Supp. 1488 (1996) (“Remand Results”), and Commerce having complied with the Court’s Remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
*1275Ordered that the Remand Results filed by Commerce on August 12, 1996 are affirmed in their entirety; and it is further
Ordered that, as all other issues have been decided, this case is dismissed.